DETAILED ACTION

This action is responsive to communications filed on May 29, 2018. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 10, and 19 are independent claims.
Claims 1-20 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 11/01/2018, 07/30/2020, and 02/23/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:
Claims 1, 9, 10, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to an abstract idea corresponding to a Mental Process for determining relatedness of concepts. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination they do not add significantly more such as detailed steps/algorithms providing in depth description of how the ideas are accomplished. This judicial exception is not integrated into a practical application because the claims appear to merely include or are performed by a general purpose computer applying the judicial exception. Further, the claims do not appear to include more than insignificant extra-solution activity to the judicial exception. Therefore, since there are no limitations in claims 1, 9, 10, 18, and 19 that transform the  exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims 1, 9, 10, 18, and 19 are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claims 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim(s) 19:
Claim recites a “computer readable storage medium” for storing a program that performs various functions when executed by a processor. The recited “computer readable storage medium” is not sufficiently limited to non-transitory media. Thus, the recited “computer readable storage medium” is interpreted to include nonstatutory subject matter (e.g. signals, carrier waves, etc.).
	Accordingly, Claim 19 fails to recite statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katukuri et al., US Patent Application Publication no. US 2009/0192954 (“Katukuri”), and further in view of Franceschini et al., US Patent Application Publication no. US 2016/0012336 (“Franceschini”).
Claim 1:
	Katukuri teaches or suggests a method for automatically discovering medical knowledge comprising:
	obtaining one or more linking concepts having a semantic relation with a starting concept from a medical literature library, wherein the starting concept represents a disease (see para. 0029 - Examples of entities include names of people, companies, diseases, symptoms, proteins, chemicals, drugs, etc. the initial concepts provided by the users; para. 0045 - based on the extracted semantic relationships and/or extracted entities; para. 0085 - p="TREAT for DIS" is a pattern (subsequence) of semantic types; para. 0098 – previously extracted semantic relationships; para. 0099 - which co-occurring concepts ( or related entities, tokens) and association rules are computed. co-occurring concepts and/or association rules can be located at one or more different databases, such as those that maintain the MEDLINE documents. (The MEDLINE docun1ents include more than 12 million documents; para. 0100 - user can interact with the system and cause the system to issue a hypothesis generation request command. The command can include one or more target databases, parameters, specific concepts (e.g., drug, disease, particular chemicals, etc .), among other things.); para. 0103 - intermediate concept B. semantic types of the concepts should belong to one of the desired semantic types and the concepts should be leaflevel concepts in the MeSH vocabulary; para. 0104 - A's semantic type is "Disease or Syndrome".);
	obtaining one or more target concepts having a semantic relation with the one or more linking concepts from the medical literature library (see Fig. 6, 8; para. 0045 - based on the extracted semantic relationships and/or extracted entities; para. 0085 - p="TREAT for DIS" is a pattern (subsequence) of semantic types; para. 0106 - hypothesis generated from the pairwise hypothesis is shown in FIG. 6. In this example, the concept pair "Apomorphine" and "Neuroleptic Malignant Syndrome" has a strong relationship; para. – 
	calculating an association, wherein the association indicates that the target concept is able to cope with the starting concept (see para. Fig. 6, 8; para. 0026 – in the biomedical field alone, discovery of cures for diseases (such as AIDS and Cancer) could potentially be rapidly expedited by utilizing embodiments of the present invention; para. 0085 - p="TREAT for DIS" is a pattern (subsequence) of semantic types; para. 0106 - hypothesis generated from the pairwise hypothesis is shown in FIG. 6. In this example, the concept pair "Apomorphine" and "Neuroleptic Malignant Syndrome" has a strong relationship; para. – 0111 - Asthma" belongs to one of the desired semantic types, which is "Disease." The hypothesis is that "Vinblastine" may be a substitution for "Prednisone" on ''Asthma." This hypothesis is visualized in FIG. 8.).
	Katukuri fails to explicitly disclose calculating an association degree of each of the one or more target concepts with respect to the starting concept, wherein the association degree indicates a probability that the target concept with the starting concept; and sorting the one or more target concepts according to the calculation association degrees.
	Franceschini teaches or suggests calculating an association degree of each of the one or more target concepts with respect to the starting concept, wherein the association degree indicates a probability that the target concept with the starting concept; and sorting the one or more target concepts according to the calculation association degrees (see para. 0039 - estimate of how relevant a concept in a concept graph is to another concept in the concept graph. One way to accomplish this is through the use of Markov chain techniques; para. 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Katukuri, to include calculating an association degree of each of the one or more target concepts with respect to the starting concept, wherein the association degree indicates a probability that the target concept with the starting concept; and sorting the one or more target concepts according to the calculation association degrees 
Claim(s) 10 and 19:
Claim(s) 10 and 19 correspond to Claim 1, and thus, Katukuri and Franceschini teach or suggest the limitations of claim(s) 10 and 19 as well.

Claim 6:
	Katukuri teaches or suggests wherein obtaining the one or more linking concepts having the semantic relation with the starting concept from the medical literature library comprises: retrieving a sentence containing the starting concept from the medical literature library; extracting the semantic relation contained in the sentence: and determining the one or more linking concepts based on the semantic relation (see Fig. 6, 8; para. 0029 - Examples of entities include names of people, companies, diseases, symptoms, proteins, chemicals, drugs, etc. the initial concepts provided by the users; para. 0045 - based on the extracted semantic relationships and/or extracted entities; para. 0085 - p="TREAT for DIS" is a pattern (subsequence) of semantic types; para. 0098 – previously extracted semantic relationships; para. 0099 - which co-occurring concepts ( or related entities, tokens) and association rules are computed. co-occurring concepts and/or association rules can be located at one or more different databases, such as those that maintain the MEDLINE documents; para. 0103 - novel connections between two concepts A and C are attempted to be found, despite not co-occurring together, by using a common intermediate concept B. The inference rule used in this model is: IfA----,,B and B----,,C, thenA----,,Cis a hidden connection; para. 0106 - hypothesis generated from the pairwise hypothesis is shown in FIG. 6. In this example, the concept pair "Apomorphine" and "Neuroleptic Malignant Syndrome" has a strong relationship; para. 0107 – inference rule for chaining is that, "if 
Claim(s) 15:
Claim(s) 15 correspond to Claim 6, and thus, Katukuri and Franceschini teach or suggest the limitations of claim(s) 15 as well.

Claim 7:
	Katukuri further teaches or suggests wherein obtaining one or more linking concepts having the semantic relation with the starting concept from the medical literature library further comprises: filtering the obtained linking concepts to obtain the linking concepts having a predetermined semantic relation (see Fig. 6, 8; para. 0029 - Examples of entities include names of people, companies, diseases, symptoms, proteins, chemicals, drugs, etc. the initial concepts provided by the users; para. 0045 - based on the extracted semantic relationships and/or extracted entities; para. 0085 - p="TREAT for DIS" is a pattern (subsequence) of semantic types; para. 0098 – previously extracted semantic relationships; para. 0099 - which co-occurring concepts ( or related entities, tokens) and association rules are computed. co-occurring concepts and/or association rules can be located at one or A and C are attempted to be found, despite not co-occurring together, by using a common intermediate concept B. The inference rule used in this model is: IfA----,,B and B----,,C, thenA----,,Cis a hidden connection; para. 0106 - hypothesis generated from the pairwise hypothesis is shown in FIG. 6. In this example, the concept pair "Apomorphine" and "Neuroleptic Malignant Syndrome" has a strong relationship. Associations "Apomorphine----,, Antipsychotic Agents," "Antipsychotic Agents----,,Neuroleptic Malignant Syndrome; ' "Apomorphine_,, Bromocriptine," "Bromocriptine-Neuroleptic Malignant Syndrome"; para. 0107 – inference rule for chaining is that, "if concept A relates to B, B relates to C, and A relates to C, then A, B, and C may be related altogether," an example of which is shown in FIG. 7; para. 00108 - Carmustine and Vincristine are used in combination chemotherapy. Semustine is an investigational chemotherapy drug and articles show its use in combination with Vincristine. However, there has not been any evidence of all three drugs being used in combination and thus the output of the algorithm suggests this as a hypothesis; para. 0111 – concepts "Vinblastine" and "Prednisone" have strong relations with quite a few common concepts including "Methotrexate," "Breast Neoplasms," "Hodgkin Disease," "Cancer Staging," "Cyclophosphamide," and many others. In addition, both these two concepts belong to the category "Drugs." "Asthma" is one of the concepts that is only associated with "Prednisone" but not with "Vinblastine" . Furthermore, ''Asthma" belongs to one of the desired semantic types, which is "Disease." The hypothesis is that "Vinblastine" may be a substitution for "Prednisone" on ''Asthma." This hypothesis is visualized in FIG. 8.).
Claim(s) 16:
Claim(s) 16 correspond to Claim 7, and thus, Katukuri and Franceschini teach or suggest the limitations of claim(s) 16 as well.

Claim 8:
	Katukuri teaches or suggests wherein obtaining one or more target concepts having the semantic relation with the one or more linking concepts from the medical literature library comprises: for each of the one or more linking concepts, retrieving a sentence containing the linking concept from the medical literature library; extracting the semantic relation contained in the sentence; and determining the target concept based on the semantic relation (see Fig. 6, 8; para. 0029 - Examples of entities include names of people, companies, diseases, symptoms, proteins, chemicals, drugs, etc. the initial concepts provided by the users; para. 0045 - based on the extracted semantic relationships and/or extracted entities; para. 0085 - p="TREAT for DIS" is a pattern (subsequence) of semantic types; para. 0098 – previously extracted semantic relationships; para. 0099 - which co-occurring concepts ( or related entities, tokens) and association rules are computed. co-occurring concepts and/or association rules can be located at one or more different databases, such as those that maintain the MEDLINE documents; para. 0103 - novel connections between two concepts A and C are attempted to be found, despite not co-occurring together, by using a common intermediate concept B. The inference rule used in this model is: IfA----,,B and B----,,C, thenA----,,Cis a hidden connection; para. 0106 - hypothesis generated from the pairwise hypothesis is shown in FIG. 6. In this example, the concept pair "Apomorphine" and "Neuroleptic Malignant Syndrome" has a strong 
Claim(s) 17:
Claim(s) 17 correspond to Claim 8, and thus, Katukuri and Franceschini teach or suggest the limitations of claim(s) 17 as well.

Claim 9:
	Franceschini further teaches or suggests wherein the one or more target concepts are sorted according to a descending order of the corresponding association degrees (see para. 0039 - estimate of how relevant a concept in a concept graph is to another concept in the concept graph. One way to accomplish this is through the use of Markov chain techniques; para. 0043 - Markov chain techniques are accomplishing is to measure the relevance of a concept to another concept by performing a weighting of each of the paths that connect a concept to another concept. Markov chain computation has the advantage of performing this weighting in an efficient form relating concept A to every other concept; para. 0044 - computing the relevance of one concept to another concept can include the use of not only 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Katukuri, to include suggests wherein the one or more target concepts are sorted according to a descending order of the corresponding association degrees for the purpose of efficiently identifying concepts and determining how related the concepts may be for use in further analysis and determinations, as taught by Franceschini (0238 and 0268).
Claim(s) 18:
Claim(s) 18 correspond to Claim 9, and thus, Katukuri and Franceschini teach or suggest the limitations of claim(s) 18 as well.

Claims 2-5, 11-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katukuri, in view of Franceschini, and further in view of Nie et al., US Patent Application Publication no. US 2011/0251984 (“Nie”).

	Katukuri further teaches or suggests wherein calculating the association of each of the one or more target concepts with respect to the starting concept comprises: for each fo the one or more target concepts, determining a linking concept related to the target concept in the one or more linking concepts as a related linking concept; and calculating the association of the target concept with respect to the starting concept based on a first semantic relation between the related linking concept and the starting concept and a second semantic relation between the related linking concept and the target concept (see Fig. 6, 8; para. 0026 – in the biomedical field alone, discovery of cures for diseases (such as AIDS and Cancer) could potentially be rapidly expedited by utilizing embodiments of the present invention; para. 0029 - Examples of entities include names of people, companies, diseases, symptoms, proteins, chemicals, drugs, etc. the initial concepts provided by the users; para. 0045 - based on the extracted semantic relationships and/or extracted entities; para. 0085 - p="TREAT for DIS" is a pattern (subsequence) of semantic types; para. 0098 – previously extracted semantic relationships; para. 0099 - which co-occurring concepts ( or related entities, tokens) and association rules are computed. co-occurring concepts and/or association rules can be located at one or more different databases, such as those that maintain the MEDLINE documents. (The MEDLINE docun1ents include more than 12 million documents; para. 0100 - user can interact with the system and cause the system to issue a hypothesis generation request command. The command can include one or more target databases, parameters, specific concepts (e.g., drug, disease, particular chemicals, etc .), among other things.); para. 0103 - intermediate concept B. semantic types of the concepts should belong to one of the desired semantic types and the concepts should be  A's semantic type is "Disease or Syndrome"; para. 0106 - hypothesis generated from the pairwise hypothesis is shown in FIG. 6. In this example, the concept pair "Apomorphine" and "Neuroleptic Malignant Syndrome" has a strong relationship; para. – 0111 - Asthma" belongs to one of the desired semantic types, which is "Disease." The hypothesis is that "Vinblastine" may be a substitution for "Prednisone" on ''Asthma." This hypothesis is visualized in FIG. 8.); para. – 0111 - Asthma" belongs to one of the desired semantic types, which is "Disease." The hypothesis is that "Vinblastine" may be a substitution for "Prednisone" on ''Asthma." This hypothesis is visualized in FIG. 8.).
	Katukuri fails to explicitly disclose association degree of the concepts; calculating by using a pretrained Markov logic network, wherein the Markov logic network is composed of predefined predicates and logic formulas describing a logic relation among the predicates.
	Franceschini teaches or suggests association degree of the concepts; calculating by using a pretrained Markov logic network (see para. 0039 - estimate of how relevant a concept in a concept graph is to another concept in the concept graph. One way to accomplish this is through the use of Markov chain techniques; para. 0043 - Markov chain techniques are accomplishing is to measure the relevance of a concept to another concept by performing a weighting of each of the paths that connect a concept to another concept. Markov chain computation has the advantage of performing this weighting in an efficient form relating concept A to every other concept; para. 0044 - computing the relevance of one concept to another concept can include the use of not only the links between edges, but also information in the nodes of the concept graph such as the name or names of the concept and the description of the concept in order to measure the relevance to another 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Katukuri, to include association degree of the concepts; calculating by using a pretrained Markov logic network for the purpose of efficiently identifying concepts and determining how related the concepts may be for use in further analysis and determinations, as taught by Franceschini (0238 and 0268).
Nie further teaches or suggests by using a pretrained Markov logic network, wherein the Markov logic network is composed of predefined predicates and logic formulas describing a logic relation among the predicates (see para. 0004 - probabilistic models to discover and extract entity relationships that exist in data corpora; para. 0017 - known and new relationships between entities, iteratively extracting all entity relationships found, and creating an entity relationship graph that may be accessed and searched by users; para. 0047 - entity relationship extraction including a probabilistic MLN model module 518. The probabilistic MLN model module may be configured to perform joint inference to learn extraction model weights; para. 0048 - first-order knowledge base may contain a set of formulae, which may be constructed using constants, variables, functions, and predicates; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where F Q is the set of formulae with at least one grounding involving a query atom, G, is the set of ground formulae of the ith first-order formula, and Z(w, x) is a normalization factor, or partition function. Further, g;( q, x) may be a binary function that equals to 1 if the jth ground formula is true, and 0 otherwise.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Katukuri, to include using a pretrained Markov logic network, wherein the Markov logic network is composed of predefined predicates and logic formulas describing a logic relation among the predicates for the purpose of efficiently accurately detecting known and new relationships between entities within large datasets for use in further analysis and determinations, as taught by Nie (0016 and 0017).
Claim(s) 11:
Claim(s) 11 correspond to Claim 2, and thus, Katukuri, Franceschini, and Nie teach or suggest the limitations of claim(s) 11 as well.


	As indicated above, Katukuri and Franceschini teach or suggests the association degree of the target concept with respect to the starting concept.
	Nie further teaches or suggests wherein the association degree is calculated as below:
P = (1/Z) exp(∑iwifi)
wherein P represents the association degree, Z represents a normalization factor, fi represents the ith logic formula, and wi represents a weight for the ith logic formula (see  para. 0004 - probabilistic models to discover and extract entity relationships that exist in data corpora; para. 0017 - known and new relationships between entities, iteratively extracting all entity relationships found, and creating an entity relationship graph that may be accessed and searched by users; para. 0047 - entity relationship extraction including a probabilistic MLN model module 518. The probabilistic MLN model module may be configured to perform joint inference to learn extraction model weights; para. 0048 - first-order knowledge base may contain a set of formulae, which may be constructed using constants, variables, functions, and predicates; para. 0049 - Markov logic is a probabilistic extension and softens the hard constraints by assigning a weight to each formula. The weight may indicate the strength of the corresponding formula. entity relation extraction, the probabilistic MLN model module 518 may be configured with the query predicates and the evidence predicates already stored. MLN may define a conditional distribution p(qlx) as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where FQ is the set of formulae with at least one grounding involving a query atom, G, is the set of ground formulae of the ith first-order formula, and Z(w, x) is a normalization factor, 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Katukuri, to include wherein the association degree is calculated as below:
P = (1/Z) exp(∑iwifi)
wherein P represents the association degree, Z represents a normalization factor, fi represents the ith logic formula, and wi represents a weight for the ith logic formula for the purpose of efficiently accurately detecting known and new relationships between entities within large datasets for use in further analysis and determinations, as taught by Nie (0016 and 0017).
Claim(s) 12:
Claim(s) 12 correspond to Claim 3, and thus, Katukuri, Franceschini, and Nie teach or suggest the limitations of claim(s) 12 as well.

Claim 4:
	Katukuri further teaches or suggests providing a logic relation between each of the one or more target concepts and the starting concepts (see para. 0103 - novel connections between two concepts A and C are attempted to be found, despite not co-occurring together, by using a common intermediate concept B. The inference rule used in this model is: IfA----,,B and B----,,C, thenA----,,Cis a hidden connection; para. 0107 – inference rule for chaining is that, "if concept A relates to B, B relates to C, and A relates to C, then A, B, and C may be related altogether," an example of which is shown in FIG. 7; para. 00108 - 
Claim(s) 13:
Claim(s) 13 correspond to Claim 4, and thus, Katukuri, Franceschini, and Nie teach or suggest the limitations of claim(s) 13 as well.

Claim 5:
	Katukuri further teaches or suggests wherein providing a logic relation between each of the one or more target concepts and the starting concept comprises: for each of the one or more target concepts, determining a logic formula including the first semantic relation and the second semantic relation; and recording the logic relation in association with the target concept (see para. 0103 - novel connections between two concepts A and C are attempted to be found, despite not co-occurring together, by using a common intermediate concept B. The inference rule used in this model is: IfA----,,B and B----,,C, thenA----,,Cis a hidden connection; para. 0107 – inference rule for chaining is that, "if concept A relates to B, B relates to C, and A relates to C, then A, B, and C may be related altogether," an example of which is shown in FIG. 7; para. 00108 - Carmustine and Vincristine are used in combination chemotherapy. Semustine is an investigational chemotherapy drug and articles show its use in combination with Vincristine. However, there has not been any evidence of all three 
Claim(s) 14:
Claim(s) 14 correspond to Claim 5, and thus, Katukuri, Franceschini, and Nie teach or suggest the limitations of claim(s) 14 as well.

Claim 20:
	Katukuri further teaches or suggests providing a logic relation between each of the one or more target concepts and the starting concepts (see para. 0103 - novel connections between two concepts A and C are attempted to be found, despite not co-occurring together, by using a common intermediate concept B. The inference rule used in this model is: IfA----,,B and B----,,C, thenA----,,Cis a hidden connection; para. 0107 – inference rule for chaining is that, "if concept A relates to B, B relates to C, and A relates to C, then A, B, and C may be related altogether," an example of which is shown in FIG. 7; para. 00108 - Carmustine and Vincristine are used in combination chemotherapy. Semustine is an investigational chemotherapy drug and articles show its use in combination with Vincristine. However, there has not been any evidence of all three drugs being used in combination and thus the output of the algorithm suggests this as a hypothesis; para. 0111 - hypothesis is that "Vinblastine" may be a substitution for "Prednisone" on ''Asthma." This hypothesis is visualized in FIG. 8.).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176